--------------------------------------------------------------------------------

Exhibit 10.1
 
AGREEMENT


THIS AGREEMENT (the “Agreement”) is made as of the 4th day of January, 2013
between BioTime, Inc., a California corporation (“Biotime”), Broadwood Partners,
LP, a Delaware limited partnership (“Broadwood”) and Neal C. Bradsher.
 
In consideration for Broadwood and Bradsher each entering into support
agreements with Geron Corporation of even date herewith (each, a “Support
Agreement”), BioTime, Broadwood and Bradsher agree as follows:
 
1.             Indemnification by Biotime.  Subject to Section 2, BioTime shall
indemnify, defend, save and hold harmless Broadwood and each of its members,
managers, directors, officers, employees, agents, representatives, affiliates,
successors and assigns (each, a “Broadwood Indemnified Party”) from and against
any and all damages, liabilities, losses, awards, judgments, costs and expenses,
including reasonable attorneys’ fees and expenses (collectively, “Losses”), to
the extent relating to (i) any third party claim or action (including but not
limited to, any claims or actions brought by Geron Corporation or its
affiliates),  (ii) any regulatory claim, inquiry, or investigation or other
regulatory Proceeding, or (iii) any counter-claim or other action brought in
connection with a claim or action brought by BioTime against any Broadwood
Indemnified Party, that are imposed upon or otherwise actually suffered or
incurred by a Broadwood Indemnified Party resulting from or arising out of
Broadwood and/or Bradsher being a party to the Support Agreement.  The amount of
any Losses recoverable hereunder shall be net of any recovery under any
insurance policy, provided that no Broadwood Indemnified Party shall have any
obligation to seek recovery under any insurance policy.  Promptly after receipt
by any Broadwood Indemnified Party of notice of any action or proceeding, such
Broadwood Indemnified Party shall notify BioTime of such action or proceeding,
provided that the failure to so notify BioTime shall not relieve BioTime from
any liability hereunder except to the extent such failure to notify has actually
and materially prejudiced the defense relating to any such action or proceeding.
 
2.             Limitations on Indemnification Obligation.  Notwithstanding the
provisions of Section 1 above,
 
(a) if a court of competent jurisdiction makes a final determination that
Broadwood or Bradsher have (i) made any material inaccuracy in or breached any
representation or warranty contained in the Support Agreement; or (ii) failed to
observe, perform or abide by, or any other breach of, any restriction, covenant,
obligation or other provision contained in the Support Agreement, BioTime shall
have no obligation to indemnify any Broadwood Indemnified Party for any losses
arising directly as a result of such actions.
 
(b) In addition, if BioTime reasonably determines that Broadwood and/or Bradsher
has violated Section 3.1 of the Support Agreement, Biotime shall have no
obligation to indemnify any Broadwood Indemnified Party for any losses arising
directly as a result of such violation, regardless of whether a court of
competent jurisdiction has  made a final determination pursuant to Section 2(a)
that such violation occurred.
 
 
1

--------------------------------------------------------------------------------

 
 
(c)  In the event of a determination under either Section 2(a) or 2(b) that
BioTime has no obligation to indemnify any Broadwood Indemnified Party
hereunder, Broadwood and Bradsher hereby undertake to reimburse BioTime for any
payments made by BioTime to any Broadwood Indemnified Party pursuant to Section
1 related to such matters prior to such determination.
 
3.             Reimbursement of Expenses.  Biotime shall reimburse Broadwood and
Bradsher for all reasonable expenses (including legal expenses) that Broadwood
and Bradsher incur in connection with the negotiation, execution and compliance
with the Support Agreements.
 
4.             Choice of Law.  The laws of the State of New York,
notwithstanding its rules regarding choice of law, shall govern this Agreement,
the construction of its terms, and the interpretation of the rights and duties
of the parties hereto with respect to this Agreement.
 
 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
 

 
BIOTIME, INC.
           
By:
/s/Michael D. West
   
Name:
Michael D. West
   
Title:
Chief Executive Officer
           
BROADWOOD PARTNERS, LP
         
By:
/s/Neal C. Bradsher
   
Name:
Neal C. Bradsher
   
Title:
President of Broadwood Capital, Inc., the General Partner
           
NEAL C. BRADSHER
         
/s/Neal C. Bradsher
 

 
 
[Signature Page to Indemnification Agreement (Bradsher)]

--------------------------------------------------------------------------------